1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    LINDA MOTT
     Assistant United States Attorney
4    501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
5    (702) 388-6059 / FAX: (702) 388-5087
     Linda.j.mott@usdoj.gov
6    Representing the United States of America

7                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
8
      UNITED STATES OF AMERICA,
9                                                       Case No. 2:19-cr-00112-APG-EJY
                              Plaintiff,
10                                                      MOTION AND ORDER TO DISMISS
                  vs.                                   INDICTMENT WITHOUT PREJUDICE
11
      GERALD LONGMIRE,
12
                             Defendant.
13

14          The United States of America by NICHOLAS A. TRUTANICH, United States Attorney

15   for the District of Nevada, and Linda Mott, Assistant United States Attorney, requests pursuant

16   to Rule 48(a) of the Federal Rules of Criminal Procedure, that the Court enter an order allowing

17   the government to dismiss without prejudice the charges brought against defendant GERALD

18   LONGMIRE contained in the Indictment in case number 2:19-cr-00112-APG-EJY.

19     DATED this 6th day of January, 2020.

20                                                      Respectfully submitted,

21   IT IS SO ORDERED.                                  NICHOLAS A. TRUTANICH
                                                        United States Attorney
22
     _____________________________                      /s/ Linda Mott
23   UNITED STATES DISTRICT JUDGE                       LINDA MOTT
     Dated: January 7, 2020.                            Assistant United States Attorney
24


                                                    1
